This case was orally argued with No. 214, October term, 1949,The Star Co. v. Montclair Trust Co. Our consideration thereof and of the proofs and briefs, leads us to conclude that the decree of the court below was proper in the following particulars, and we affirm the decree in so far as it dismissed appellant's counter-claim, determined that there was due and owing to complainant the sum of $97,214.10, directed a special master to make sale of the remaining assets, and the distribution to be made of the proceeds.
The decree is faulty and should be amended in the following particulars: The property to be sold is not set out, but is described in schedules annexed; the recitals attempt to effectuate several negative adjudications against appellant as to precise questions put in issue and on which it was unsuccessful; it contains recitals of the pleadings and the matter contained should be more succinctly stated. Bull v. International PowerCo., 84 N.J. Eq. 209; affirmed, 85 N.J. Eq. 206; Beall v. NewYork and New Jersey Water Co., 87 N.J. Eq. 390; N.J.S.A.2:29-52.
The record will be remanded to the Court of Chancery for disposition consistent herewith.
For affirmance — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, EASTWOOD, BURLING, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 12.
For reversal — None. *Page 265